Ogden, J.
The defendant in this case was indicted and convicted for unlawfully carrying a pistol upon his person. The proof was that he bought the pistol on one side of a public street, and carried it to his residence on the other side. The court charged the jury “ If the jury believe from the evidence “ that defendant went to Poteet’s house, and purchased a pistol “ and carried it on or about his person away from Poteet’s house, “ you will find him guilty.”
We do not think this a proper construction of the statute against carrying deadly weapons, nor do we think the Legislature ever intended to make any such law. The whole object and pui-pose of the law was to prohibit the carrying such weapons about the person for unlawful, offensive, or defensive purposes. We are inclined to look upon this case as a frivolous prosecution, and that the court would have been justified in charging the jury to find the defendant not guilty. The judgment is reversed, and the cause dismissed.
Reversed and dismissed.